Allow me to
begin by extending my warmest congratulations to
you –– my colleague Mr. Jan Kavan — on his election
as President of the fifty-seventh session of the General
Assembly.
I cannot but remember the tragedy of 11
September 2001, the anniversary of which we
commemorated just a few days ago. That bloody act
committed here in New York, the host city of the
United Nations Headquarters, was directed not only
against the United States but also against all the rest of
us, the entire civilized world that the United Nations
symbolizes. Georgia has been part of the anti-terrorist
coalition from the very first day. I would like to assure
the Assembly that Georgia has been doing everything
in its power to be a dedicated partner in this struggle
and that it will maintain the spirit of cooperation until
the very, successful end.
The problem of international terrorism is complex
and multidimensional, and I had intended to share our
views and thoughts on that. However, the recent
complications in Georgian-Russian relations have
compelled me to shift the focus of my address. I am
referring to the mounting aggressive attacks on my
country's sovereignty emanating from the Russian
authorities and media. On a daily basis, Georgia is
being accused of harbouring terrorists, aiding fighters
and fueling the conflict in Chechnya. This is a clear
attempt to create an enemy image of Georgia in
Russia's public opinion. Here I have to state clearly:
this is utter nonsense.
We believe that the pressure exerted on my
country under the pretext of these absurd accusations is
being used by Russia as a smokescreen to hide its own
failure to cope with the conflict in Chechnya. As
President Shevardnadze stated in his letter, transmitted
by our Permanent Representative in identical letters
addressed to the Secretary-General and to the President
of the Security Council, “It is hard to imagine a clearer
example of confusing the cause and the effect”.
(A/57/408, annex)
The truth is that this tragic chain of events started
with the conflict in Abkhazia, Georgia, in which
Chechen fighters, citizens of the Russia Federation,
had been initially recruited, trained and sent to fight.
Then, all of this boomeranged in the Chechen conflict
against Russia, when those fighters turned their arms
against their own patrons. As a result of two Chechen
wars, Georgia has had to face an influx of thousands of
Chechen refugees, and armed gangs of criminals forced
into Georgia, followed by insistence from the Russian
side on permitting a military operation against them on
Georgian soil. All this meant a spillover of the endless
and bloody war into Georgia, which we certainly could
not allow. We are able to take, and are already taking,
all necessary measures to uproot any possibility of the
use of our territory by terrorists.
Although it is evident that the problem of the
Pankisi Gorge of Georgia is a side effect of the war in
Chechnya, and not vice versa, the violations of airspace
and attacks against the sovereign territory of Georgia

by Russian military jets and helicopters have acquired
a permanent character. The most recent air strike took
place on 23 August 2002, causing civilian casualties.
Georgia has irrefutable documentary and factual
evidence of the attack, which has also been confirmed
by the Organization for Security and Cooperation in
Europe border monitoring operation.
Despite the clear evidence, the Russian military
leadership cynically denies these facts, trying to avoid
an objective investigation in spite of their official
statements that one will be carried out. Moreover,
unfolding hysteria in Russia on the issue of the Pankisi
Gorge has culminated in statements by Russia's
President and its military openly threatening Georgia
with aggression. These actions not only gravely
endanger peace and security in the region, but also
undermine the efforts of the global anti-terrorist
coalition to fight against this menace.
What is at stake here is not only the sovereignty
and independence of Georgia, but also the very
fundamentals of the current international system. That
is why we have brought this issue to this high forum.
As I mentioned, Georgian special forces, aided by
our friends, are conducting an operation to restore law
and order in the Pankisi Gorge and the surrounding
area. We already have achieved positive results and are
ready to cooperate with all concerned parties, including
Russia. Moreover, we are open to all international
transparency measures.
We call on the Russian side to reconsider their
approach and, as President Shevardnadze stressed in
his letter, we appeal “to the leadership of Russia and
the President himself to find a common tongue [and] to
rise above the existing problems”. (ibid.) We strongly
believe that there is no other way out.
Speaking about the conflicts in the Caucasus, I
would like to draw attention to the most painful issue:
the conflict in Abkhazia, Georgia, where our joint
efforts have not yet been successful. I believe that the
major mistake made by the international organizations
was to give the so-called Abkhaz authorities an
opportunity to engage them in endless and absurd
disputes because of which the bases of the peace
process were ignored.
First, there is Georgia, a full-fledged member of
the international community, whose internationally
recognized territory is being violated by the non-
legitimate, pseudo-Abkhaz regime based on hostility
and ethnic cleansing. No positive results can be
achieved if the two sides are treated in the same
manner, if they are viewed as equally responsible and if
a policy of pleasing both of them is pursued.
Secondly, there is the fate of the more than
300,000 refugees and internally displaced persons who
have been ousted from their homeland and deprived of
their basic human rights, and whose prospect of return
has for the past eight years failed to go beyond fruitless
discussions. The years of ineffective negotiations merit
only those conclusions.
I must excuse myself before the authors of the
most recent Security Council resolution on this matter,
Council resolution 1427 (2002), but I cannot agree with
the softness of their statements. Even though the de
facto Abkhaz leadership completely ignored and
categorically refused to receive the document, “Basic
Principles for the Distribution of Competences between
Tbilisi and Sukhumi”, elaborated by the Group of
Friends of the Secretary-General, the arrogance of the
separatist regime was responded to in the resolution
only by a slight reproach.
To our surprise, the most recent report of the
Secretary-General, based on information from the
United Nations Human Rights Office in Abkhazia,
Georgia, points to “a modest improvement in the
human rights situation”. (S/2002/742, para. 23) It is
difficult to understand what kind of improvement is
meant when the separatists insist that Georgian
children should study Georgian as a foreign language at
Georgian schools in Abkhazia, Georgia.
The tragedy in Abkhazia, Georgia, where
hundreds of thousands, mostly ethnic Georgians, have
been forcibly expelled from their homes, has numerous
times been rightfully assessed by the Organization for
Security and Cooperation in Europe as ethnic
cleansing. Thus, we can only be astonished that the
United Nations is so reluctant to make the same
statement. This is the more so as the Abkhaz side has
never complied with any of the 28 Security Council
resolutions adopted since 1993. I hope members would
agree that such inconsistency only strengthens the
separatists' self-confidence and increases their belief in
their impunity.
In 1994 we made an unprecedented decision by
asking the United Nations to permit the commencement
of a peacekeeping operation engaging the
8

Commonwealth of Independent States (CIS), whereby
the “collective” peacekeeping forces included only a
Russian military contingent. The reason for this was
the complete absence of other alternatives at that time.
Regrettably, eight years of this operation have made
clear that the Russian peacekeepers, acting under the
CIS aegis, fail to ensure the security that is so
necessary for the return of the internally displaced
persons and refugees to their homes in Abkhazia,
Georgia. In fact, the peacekeepers have established an
artificial border between the territory controlled by the
separatists and the rest of Georgia.
On that basis, we think it is high time to
transform substantively the ongoing peacekeeping
operation. In particular, we are in favour of introducing
a civil police component and creating a joint Georgian-
Abkhaz administration in the Gali district under
international auspices. Considering the solid United
Nations experience in the establishment and
management of international police forces, we have
high expectations of the Assembly's support.
We strongly believe that more active involvement
of the international community, and primarily of the
United Nations, is indispensable. We understand that
the United Nations is currently involved in several
peacekeeping operations. Irrespective of that fact, we
hope that some resources can be found to ensure more
active United Nations engagement in the resolution of
the conflict in Abkhazia, Georgia.
Speaking about the ineffectiveness of
international efforts in resolving the Abkhaz conflict,
we should admit that the lack of unanimity within the
Group of Friends of the Secretary-General remains a
serious impeding factor. That is why it took almost two
years just to win consensus on the so-called Boden
document. Moreover, we are repeatedly faced with
actions by one of the members of the Group that are
utterly inconsistent with the general approach.
At the end of 2000, the Russian Federation
introduced a visa regime with Georgia. But contrary to
the elementary norms of international law, the right to
visa-free movement has been maintained for the
secessionist regions of Georgia: the Abkhazia and
Tskhinvali regions. Numerous protests by the Georgian
side against this discriminatory decision have been
simply ignored. Moreover, this was followed by the
mass issue of Russian passports to the local population
of these two separatist regions, and their mass
conversion to Russian citizenship through simplified
procedures. Here a question arises: how do these
actions, named “legal expansion” even by the Russian
media, contribute to a peaceful resolution of these
conflicts?
I have to reaffirm that a peaceful resolution of the
conflict in Abkhazia, Georgia, remains the only
acceptable option for my Government. But as I have
already mentioned, regrettably, the Abkhaz side has
categorically refused to consider the document that
determines the political status of Abkhazia within the
State of Georgia. Therefore, we have to admit that the
entire peace process in Abkhazia, Georgia, is as much
in jeopardy as it is in need of drastic changes. We call
on the United Nations to address this problem.
Finally, United Nations reform has long been a
topic of discussion. It is unfortunate that work in that
regard has not progressed beyond an exchange of ideas.
Too much time has been devoted to discussions on
Security Council enlargement, the increase of the
number of its permanent and non-permanent members,
the change of procedures related to the right of veto
and the adoption of joint decisions. Regrettably, there
have been no practical results so far.
Here I would like to stress that Georgia reiterates
its full support for the speedy realization of the
aforesaid changes. We strongly support granting
permanent membership to Germany and Japan, as well
as the overall enlargement of the Security Council. We
also insist on increased transparency in the work of the
Council.
The world community is currently facing
numerous challenges which require more decisive and
radical steps. And I cherish the hope that this forum
will be courageous enough to make them without delay.



